SiebecKER, J.
It appears without dispute that on December 12, 1910, the defendant Stroud was indebted to the plaintiff in the sum of $790 and that the note in question was signed by Stroud to evidence this indebtedness. The jury found that the plaintiff accepted the note without any knowledge of the claim made by the defendants Stroud and Arndt to the effect that Tillman and Arndt signed the note with the understanding that it was not to be delivered to the plaintiff unless the third guarantor, Jacob Spies, signed it. The evidence relative and material to this issue is in conflict and was an issue for the jury to determine. The jury also negatived the defendants’ claims that Tillman and Arndt signed the noté upon the condition that it was not to be delivered unless Spies signed it. These were proj)er jury questions under the facts and circumstances of the case. The verdict cannot be held to be against the clear preponderance of the evidence and must be accepted upon the issues raised by the pleading and the conflict of the evidence. The court properly awarded judgment on the verdict.
By the Court. — Judgment affirmed.